         Case 19-30495 Document 99 Filed in TXSB on 02/26/19 Page 1 of 1

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                        §           CASE NO. 19-30495-H1-11
                                              §
BURKHALTER RIGGING, INC.                      §           CHAPTER 11
  Debtor                                      §

                           NOTICE OF APPEARANCE AND
                         REQUEST FOR SERVICE OF PAPERS

       Pursuant to Fed. R. Bankr. P. 9010(b), please take notice that the undersigned firm of
attorneys is appearing for the following party in the above Bankruptcy proceeding:

                         FORD MOTOR CREDIT COMPANY LLC

This party is a creditor of the Debtor, BURKHALTER RIGGING, INC., and is a
party-in-interest in this case. The undersigned on behalf of FORD MOTOR CREDIT
COMPANY LLC, hereby requests that all notices given or required to be given in this case
and all papers served or required to be served in this case be given to and served upon the
undersigned at the office address and telephone number set forth below.

                                           Respectfully submitted,




                                           /S/R. CHRISTOPHER NAYLOR
                                           R. CHRISTOPHER NAYLOR
                                           State Bar No. 14829900
                                           DEVLIN, NAYLOR & TURBYFILL, P.L.L.C.
                                           5120 WOODWAY, STE. 9000
                                           Houston, Texas 77056-1725
                                           713/622-8338 (Phone)
                                           713/622-4586 (Fax)

                               CERTIFICATE OF SERVICE


       The undersigned hereby certifies that true and correct copies of the above and foregoing
Notice Of Appearance And Request For Service were forwarded to the Debtor's attorney of
record, JACK G. HAAKE, at 3000 K ST. N.W., STE. 600, WASHINGTON, DC 20007;
MARCUS A. HELT, 2021 MCKINNEY AVE., STE. 1600, DALLAS, TEXAS 75201 and to the
STEPHEN D. STATHAM, Office of US Trustee, at 515 RUSK, STE. 3516, HOUSTON,
TEXAS 77002, by First Class U. S. Mail, Postage Prepaid, on the 26th day of FEBRUARY,
2019.


                                           /S/R. CHRISTOPHER NAYLOR
                                           R. CHRISTOPHER NAYLOR
